DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-13, 15-16, 19, 23, 25-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Hansen et al. US 20140312635 A1 (hereinafter Hansen).
In regards to claim 1, Hansen teaches a latch assembly (fig 12) comprising: a latch (fig 12) including: a base (16) configured to be connected to a first surface (para 29, also see fig 14); a latch arm (See reference image 1), the latch arm having a proximal region connected to the base; a latch engagement portion positioned on the latch arm (See reference image 1); and a flexible support fixedly connected to the base and connected to the latch arm, wherein the flexible support includes a curved portion and the flexible support is spaced from the latch arm along at least a portion of the flexible support (See fig 8); wherein the flexible support is configured such that when the latch is connected to the first surface, applying a force on the latch arm in a direction toward the flexible support bends the flexible support such that the latch arm moves toward the flexible support (the lever arm is moved downward this would simultaneously cause the  flexible support to bow upward due to its shape; additionally if force was applied in the middle of the latch arm it would move towards the flexible support) and the latch engagement portion moves (para 35).  

    PNG
    media_image1.png
    538
    575
    media_image1.png
    Greyscale

Reference Image 1
In regards to claim 2, Hansen teaches the latch assembly as in claim 1, further comprising a catch (1420 in figure 15B) configured to be connected to a second surface (1401 See figure 16), the catch having a catch engagement portion (portion seen in fig 15B).  
In regards to claim 3, Hansen teaches the latch assembly as in claim 1, wherein the flexible support is fixedly connected to the latch arm (See fig 8).  
In regards to claim 4, Hansen teaches the latch assembly as in claim 1, wherein the latch engagement has a latch engagement surface which forms an acute angle with the latch arm (See reference image 2 below).  

    PNG
    media_image2.png
    344
    393
    media_image2.png
    Greyscale

Reference Image 2
In regards to claim 5, Hansen teaches the latch assembly as in claim 1, wherein the latch engagement portion extends along approximately one-third of the length of the latch (See fig 8, approximately 1/3).  
In regards to claim 6, Hansen teaches the latch assembly as in claim 2, wherein a force equal to or greater than a threshold force is required to be applied to the latch arm in a direction toward the flexible support to move the latch engagement portion a sufficient distance to reach a disengaged position relative to the catch (para 35).  
In regards to claim 10, Hansen teaches the latch assembly as in claim 1, wherein the flexible support is curved along its entire length (See fig 8).  
In regards to claim 11, Hansen teaches the latch assembly as in claim 1, wherein the flexible support is connected to the base at a proximal end of the flexible support (See fig 10).  
In regards to claim 12, Hansen teaches the latch assembly as in claim 1, wherein the flexible support is connected to the latch arm at a distal end of the flexible support (See fig 10).  
In regards to claim 13, Hansen teaches the latch assembly as in claim 1, wherein the latch arm is fixedly connected to the base (See fig 11).  
In regards to claim 15, Hansen teaches the latch assembly as in claim 1, wherein the base, the latch arm, the latch engagement portions, and the flexible support are formed as a unitary piece (See fig 11, all connected acting as one piece).  
In regards to claim 16, Hansen teaches a latch (fig 11) assembly comprising: a latch (See fig 11) including: a latch base (16) configured to be connected to a first surface (para 29); a latch arm including a proximal portion connected to the latch base at a latch arm-base connection location (See reference image 1); a latch engagement portion positioned on the latch arm (See reference image 1); and a flexible bow support (Flexible support seen in reference image 1); wherein the flexible bow support has a first portion connected to the latch base at a bow- base connection location (See fig 11), and has a second portion connected to the latch arm at a bow-latch arm connection position (See fig 11); wherein the latch has an engaging position (para 35), and when the latch is in the engaging position, the latch arm-base connection location is vertically spaced from the bow-base connection location of the flexible bow support by a first distance (See reference image 3), and the latch engagement portion is vertically spaced from the bow-base connection location by a second distance (See reference image 3) ; and wherein the latch has a disengaged position (para 35), and when the latch is in the disengaged position, the latch arm-base connection location remains vertically spaced from the bow-base connection location by the first distance the latch arm moves toward the flexible bow support (the lever arm is moved downward this would simultaneously cause the  flexible bow support to bow upward due to its shape; additionally if force was applied in the middle of the latch arm it would move towards the flexible bow support), and the latch engagement portion is vertically spaced by a third distance from the bow-base connection location, and the third distance is less than the second distance (The third distance would be less since as the latch bends downward the arm and bow will bow upwards reducing the distance from the latch engagement portion to the latch arm base connection).

    PNG
    media_image3.png
    388
    674
    media_image3.png
    Greyscale

Reference Image 3
  
In regards to claim 19, Hansen teaches the latch assembly as in claim 16, wherein the bow-base connection location is at a first end of the flexible bow support, and the bow-latch arm connection position is at a second end of the flexible bow support (See fig 8).    
In regards to claim 23, Hansen teaches the latch assembly as in claim 16, wherein the latch arm, the latch base, and the flexible bow support are formed as a unitary piece (The pieces are assembled together to form a unitary piece).  
In regards to claim 25, Hansen teaches the latch assembly as in claim 16, wherein the latch arm is connected to the latch base with a curved member (See reference image 4).  

    PNG
    media_image4.png
    304
    382
    media_image4.png
    Greyscale

Reference Image 4
In regards to claim 26, Hansen teaches the latch assembly as in claim 25, wherein the curved member has a lower surface which curves along a length of the curved member, and the curved member has an upper surface which curves along the length of the curved member (See reference image 4).   
In regards to claim 28, Hansen teaches the latch assembly as in claim 25, wherein the curved member extends at an upward angle from the base (See fig 12, upper curve points upward).   

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Vogt US 5626372 A (hereinafter Vogt).
In regards to claim 31, Vogt teaches a latch assembly comprising: a latch base (24); a latch arm (48) including a proximal portion (See reference image 5) connected (indirectly) to the latch base; a flexible support including a curved portion, the flexible support including a first portion connected to the latch base at a support-base connection location, and the flexible support including a second portion connected to the latch arm at a support-latch arm connection position (See reference image 5), wherein the flexible support is vertically spaced from the latch arm between the support-base connection location and the support-latch arm connection location (See reference image 5); and a bend limiter (See reference image 5 and fig 4A) attached to one of the latch arm and the flexible support such that the bend limiter is out of contact with the other of the latch arm and the flexible support when the latch arm and the flexible support are in a relaxed state (See fig 2), and positioned between the latch arm and the flexible support (See reference image 5); wherein the latch arm and the flexible support are configured to bend when a force is applied to the latch arm in the direction of the flexible support (See fig 4a); and wherein the bend limiter is configured to contact the other of the latch arm and the flexible support when the latch arm and flexible support bend in response to an application of force to the latch arm in the direction of the flexible support (bend limiter always contacts both, See reference image 5).

    PNG
    media_image5.png
    428
    698
    media_image5.png
    Greyscale

Reference Image 5

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 7-9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen.
In regards to claim 7, Hansen teaches a latch assembly as in claim 6.
However Hansen does not teach wherein the threshold force is ten pounds. 
Although Hansen does not specify the values of the forces applied to the lock during operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's invention to have the threshold force be 10 pounds as doing so would equate to simply material choice, thickness choice, latch length, and force placement (See MPEP 2144.05 II).
In regards to claim 8, Hansen teaches a latch assembly as in claim 6.
However Hansen does not teach wherein the threshold force is at least ten pounds. 
Although Hansen does not specify the values of the forces applied to the lock during operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's invention to have the threshold force be is at least ten pounds as doing so would equate to simply material choice, thickness choice, latch length, and force placement (See MPEP 2144.05 II).
In regards to claim 9, Hansen teaches a latch assembly as in claim 6.
However Hansen does not teach wherein the threshold force is at between ten pounds and twelve pounds. 
Although Hansen does not specify the values of the forces applied to the lock during operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's invention to have the threshold force be between ten pounds and twelve pounds as doing so would equate to simply material choice, thickness choice, latch length, and force placement (See MPEP 2144.05 II).
In regards to claim 17, Hansen teaches the latch assembly as in claim 16.
However, Hansen does not teach wherein the latch is configured to withstand a longitudinal pull force of 50 lbf without altering the latches intended operation when engaged with a catch.  
Although Hansen does not specify the values of the forces applied to the lock during operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's invention to have the latch configured to with stand a longitudinal pull force of 50 lbf without failing as doing so would equate to simply material choice, thickness choice, latch length, and force placement (See MPEP 2144.05 II).
In regards to claim 38, the relied upon embodiment (figs 1-12) of the Hansen teaches the latch assembly as in claim 1.
However the relied upon embodiment does not teach wherein the latch arm extends perpendicular to the base.  
Another exemplary embodiment of Hansen (fig 14) does teach this (See fig 14).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made the first exemplary embodiment of Hansen have it’s latch arm parallel to the base, in order to allow it to be easier for the user to press, as doing so would amount to a simple change in shape (See MPEP 2144.04 IV B).
In regards to claim 39, the relied upon embodiment (figs 1-12) of the Hansen teaches the latch assembly as in claim 28, wherein the latch arm extends perpendicular to the latch base.
However the relied upon embodiment does not teach wherein the latch arm extends perpendicular to the base.  
Another exemplary embodiment of Hansen (fig 14) does teach this (See fig 14).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made the first exemplary embodiment of Hansen have it’s latch arm parallel to the base, in order to allow it to be easier for the user to press, as doing so would amount to a simple change in shape (See MPEP 2144.04 IV B).




Response to Arguments
In regards to the drawing objection:
Applicant’s arguments, see the first page of the remarks, filed May 2nd 2022, with respect to figures 1-2 have been fully considered and are persuasive.  The objection of February 2nd 2022 has been withdrawn. 
In regards to the specification objection:
Applicant’s arguments, see the first page of , filed May 2nd 2022, with respect to the title have been fully considered and are persuasive.  The objection of February 2nd 2022 has been withdrawn. 
In regards to the 112 rejections:
Applicant’s arguments, see the first page of , filed May 2nd 2022, with respect to claims 2-13,15,17,19,23,25-26, and 28 have been fully considered and are persuasive.  The 112 rejection of February 2nd 2022 has been withdrawn. 
In regards to the prior art rejections:
Applicant's arguments filed March 2nd 2022 have been fully considered but they are not persuasive.
 T 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675